Citation Nr: 0714439	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  98-03 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to service connection for hypertension.

2.	Entitlement to service connection for residuals of 
recurrent cerebrovascular accident.  


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney at 
Law


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse




ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1968 to June 
1971.            

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in November 
1997 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which declined to reopen the 
veteran's claims for service connection for hypertension and 
the residuals of multiple cerebrovascular accidents.  

In February 2001, the Board reopened the claims based upon 
the receipt of new and material evidence, and then remanded 
the claims for service connection to the RO for additional 
development.  In a November 2002 supplemental statement of 
the case, the RO denied service connection for both claims.  
In August 2004, the Board again remanded the claims so that 
the veteran could testify at a video conference hearing 
before the undersigned; the hearing was held in October 2004.  
In February 2005, the Board denied the veteran's service 
connection claims.  

In December 2005, VA and the veteran's representative jointly 
moved the United States Court of Appeals for Veterans Claims 
(Court) that this matter be remanded to the Board for further 
development.  The Court granted this motion in December 2005, 
thereby remanding this matter to the Board.  Pursuant to the 
motion and Court order, the Board again remanded this matter 
for further development in March 2006.  The matter is again 
before the Board for consideration.  





FINDINGS OF FACT

1.	The veteran's hypertension is related to service, and to 
his service-connected post-traumatic stress disorder (PTSD).    

2.	The veteran's residuals of recurrent cerebrovascular 
accident are related to his service-connected hypertension 
disorder, and to his service-connected PTSD.  


CONCLUSIONS OF LAW

1.	The veteran's hypertension was incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2006).  

2.	Residuals of recurrent cerebrovascular accident are 
proximately due to the veteran's service-connected 
hypertension and service-connected PTSD.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.310(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
veteran's claims, the Board has determined that the evidence 
supports a grant of the benefits sought.  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the veteran, and remand for such 
notice and/development would be an inefficient use of VA time 
and resources.  





II.  The Merits of the Claims for Service Connection

Since March 1981, the veteran has claimed that his 
hypertension relates to service.  This claim was originally 
denied by the RO in August 1981.  Since November 1988, the 
veteran has claimed that a cerebrovascular disorder relates 
to service.  This claim was originally denied by the RO in 
April 1989.  

In June 1997, the veteran filed claims to reopen service 
connection claims for hypertension and a cerebrovascular 
disorder, which the Board granted in a February 2001 
decision.  Since then, in several decisions, VA has denied 
the veteran's reopened service connection claims for 
hypertension and cerebrovascular disorders.  For the reasons 
set forth below, however, the Board now finds service 
connection warranted for these disorders.

	Hypertension    

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  When a veteran seeks service connection for 
a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(West 2002); 38 C.F.R. § 3.303(a) (2006).  Certain 
conditions, such as hypertension, will be presumed to have 
been incurred in service if manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

To establish service connection for a disability, a claimant 
must submit the following:  First, medical evidence of a 
current disability.  Second, medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease.  And third, medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this matter, the Board has reviewed private and VA medical 
treatment records and reports.  The Board finds that the 
evidence of record supports the veteran's claim to a current 
hypertension disorder.  Private medical records dated from 
June 1977 show evidence of and treatment for hypertension.  
As no medical evidence of record challenges this medical 
evidence, the Board finds the first element of Pond 
established for this claim.  Pond, 12 Vet. App. at 346.  

The Board finds the second and third elements of Pond 
established for this claim as well.  The record contains 
medical evidence supporting the veteran's claim that he 
incurred his hypertension disorder during service.  In an 
August 1998 letter, the veteran's private physician (Dr. R.) 
stated that the veteran experienced elevated systolic 
hypertension in August 1970 during private medical treatment 
received while the veteran was on active duty.  The physician 
further explained that the veteran received this treatment at 
Mercy Hospital in Toledo, Ohio.  A separate letter from this 
hospital indicates that records reflecting this claimed 
treatment had been destroyed.  Nevertheless, based on the 
unchallenged assertion in Dr. R.'s letter, the Board cannot 
find that the record preponderates against the veteran's 
claim that he incurred his hypertension while in service.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a 
claim on its merits, the evidence must preponderate against 
the claim). 

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2006).  Establishing service-connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2006).  
See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

In this matter, the veteran's representative submitted to the 
Board a letter dated in January 2007 in which a private 
physician (Dr. D) opined that the veteran's hypertension had 
been aggravated by PTSD - the record clearly shows that the 
veteran has been service connected for PTSD since June 1997.  

	Residuals of Recurrent Cerebrovascular Accident

The Board also finds service connection warranted for the 
veteran's residuals of recurrent cerebrovascular accident, as 
secondary to the veteran's hypertension, and secondary to his 
PTSD.  See 38 C.F.R. §§ 3.303, 3.310.  

As noted earlier in this decision, the record clearly 
demonstrates that the veteran has hypertension.  Meanwhile, 
the record shows that the veteran has PTSD, and that this 
disorder has been service connected since June 1997.  
Moreover, private and VA medical evidence shows treatment and 
surgery for cerebrovascular accidents in 1982, 1984, and 1988 
(or 1989), and January 1998 Magnetic Resonance Imaging shows 
multiple infarcts in the brain stem and pons as well as a 
right parietal infarct.  As such, the record is clear that 
the veteran currently has hypertension, PTSD, and residuals 
of a cerebrovascular disorder.  See 38 C.F.R. § 3.310(a).  

The record also demonstrates that the residuals of the 
veteran's cerebrovascular disorder relate to his service-
connected hypertension and service-connected PTSD. 

Regarding hypertension, the veteran's private physician (Dr. 
L) stated in a January 1998 letter that the likely etiology 
of the veteran's brain disorder was hypertensive 
vasculopathy.  Regarding PTSD, another of the veteran's 
private physicians (Dr. D), who submitted the January 2007 
letter noted earlier, opined that PTSD aggravated the 
veteran's cerebrovascular disease.  As these statements stand 
unchallenged in the record, the Board cannot find that the 
medical evidence of record preponderates against the 
veteran's secondary service connection claim for residuals of 
a cerebrovascular disorder.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Alemany, supra.  


ORDER

1.	Entitlement to service connection for hypertension is 
granted.  

2.	Entitlement to service connection for residuals of 
recurrent cerebrovascular accident is granted.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


